1    HOYER & HICKS
     Richard A. Hoyer (SBN 151931)
2    rhoyer@hoyerlaw.com
     Ryan L. Hicks (SBN 260284)
3    rhicks@hoyerlaw.com
     Nicole B. Gage (SBN 318005)
4    ngage@hoyerlaw.com
     4 Embarcadero Center, Suite 1400
5    San Francisco, CA 94111
     tel (415) 766-3539
6    fax (415) 276-1738

7    UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
8    walter@whaines.com
     5500 Bolsa Avenue, Suite 201
9    Huntington Beach, CA 92649
     tel (562) 256-1047
10   fax (562) 256-1006

11   Attorneys for Plaintiffs
     STEVEN VILLARREAL, AGUSTIN BENITEZ, and CARLOS MORALES
12

13                              UNITED STATES DISTRICT COURT

14                              EASTERN DISTRICT OF CALIFORNIA

15   AGUSTIN BENITEZ, CARLOS MORALES,                Case No. 1:18-cv-01484-SKO
     and STEVEN VILLARREAL, on behalf of
16   themselves and all others similarly situated,   CLASS ACTION

17                               Plaintiffs,         STIPULATION AND ORDER RE.
                                                     FIRST AMENDED COMPLAINT AND
18                        vs.                        ANSWER

19   WESTERN MILLING, LLC and KRUSE                  (Doc. 27)
     INVESTMENT COMPANY, INC.,
20
                                 Defendants.
21

22         Plaintiffs STEVEN VILLARREAL, AGUSTIN BENITEZ, and CARLOS MORALES

23   collectively, “Plaintiffs”) and Defendants WESTERN MILLING, LLC and KRUSE

24   INVESTMENT COMPANY, INC. (collectively “Defendants”) hereby stipulate and agree as

     STIPULATION AND ORDER                                                            1
1    follows:

2    1.     The parties in this action and a related arbitration—Villarreal v. Perfection Pet Foods,

3    LLC, JAMS Ref. No. 1100087703—have reached a proposed global resolution of both

4    matters;

5    2.     The Court held a teleconference on September 10, 2019, at which it instructed the

6    parties that it would oversee any proposed settlement of the claims in this action;

7    3.     In order to bring all of the claims asserted in this matter and the Villarreal arbitration

8    before this Court for purposes of approval of the proposed global settlement of all claims,

9    Perfection Pet Foods, LLC (“PPF”) has agreed to waive its right to proceed in arbitration so

10   that it can be added as a Defendant in this action for the purposes of settlement.

11   4.     The parties in this action similarly agree that Plaintiffs’ claims against PPF should be

12   asserted in this action for the purposes of settlement, and agree that Plaintiffs may file their

13   First Amended Complaint against Defendants and PPF asserting all claims against those

14   entities. The proposed Amended Complaint is attached hereto as Exhibit 1.

15          IT IS SO STIPULATED.

16          Pursuant to Civil Local Rule 131(e), concurrence in the filing of this document has

17   been obtained from Ian Wieland, counsel for Defendants, on September 11, 2019.

18

19          Respectfully submitted,

20   Date: September 17, 2019                            HOYER & HICKS

21                                                       /s/ Ryan L. Hicks
                                                         Richard A. Hoyer
22                                                       Ryan L. Hicks
                                                         Nicole B. Gage
23                                                       Attorneys for Plaintiffs Steven Villarreal,
                                                         Agustin Benitez, and Carlos Morales
24

     STIPULATION AND ORDER                                                                             2
1    Date: September 17, 2019                           SAGASER, WATKINS & WIELAND PC

2                                                       /s/ Ian B. Wieland (auth. on 9/17/19)
                                                        Howard A. Sagaser
3                                                       Ian B. Wieland
                                                        Christopher M. Rusca
4                                                       Attorneys for Defendants,
                                                        WESTERN MILLING, LLC and KRUSE
5                                                       INVESTMENT COMPANY, INC.

6

7

8                                               ORDER

9             Based on the parties’ above stipulation (Doc. 27) and good cause appearing therefor,

10   within two days of the date of this Order, Plaintiffs shall file an Amended Complaint

11   conforming to the proposed amended complaint filed as an exhibit to the parties' Stipulation.

12

13   IT IS SO ORDERED.

14   Dated:     September 18, 2019                          /s/   Sheila K. Oberto         .
15                                                 UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

     STIPULATION AND ORDER                                                                      3
